





EXHIBIT 10.7(a)




AMENDED WORKING COPY OF
COLUMBIA SPORTSWEAR COMPANY
401(k) EXCESS PLAN


As Amended by Amendments Nos. 1-8


Columbia Sportswear Company
An Oregon Corporation
14375 NW Science Park Drive
Portland, OR 97229-5418


Columbia Sportswear Company (the Company) establishes this 401(k) Excess Plan
(the Plan) for a select group of management or highly compensated employees. The
Plan is intended to permit eligible employees to defer amounts in excess of the
amounts that may be deferred under the Columbia Sportswear Company 401(k) Profit
Sharing Plan (the Qualified Plan) and receive matching contributions on certain
of those deferrals, if the Company, in its discretion, makes such contributions.
The Plan is intended to be an unfunded, nonqualified Plan that complies with
§409A of the Internal Revenue Code of 1986, as amended, (the Code) and related
regulations and the related trust is intended to comply with the rules regarding
grantor trusts.


1.    Relevant Dates; Adoption by Affiliates


1.1    This Plan shall be effective April 1, 2008.


1.2    The Plan Year shall be the calendar year, except that the first Plan Year
shall be a short year beginning on the effective date in 1.1 above and ending
December 31, 2008.


1.3    The Company adopts this Plan for eligible employees of the Company or any
affiliate, other than an affiliate excluded from the Plan by the Company.


1.3-1    “Affiliate” means a corporation, person or other entity that is a
member, with an Employer, of a controlled group under §414(b) of the Code, a
group of trades or businesses under common control under §414(c) of the Code, an
affiliated service group under §414(m) of the Code or a group that is designated
a controlled group pursuant to §414(o) of the Code.


1.3-2    “Employer” means the Company and any non-excluded affiliate.


1.4    Transfer of employment from one affiliate to another shall not cause a
separation from service.


1.5    If an employee is employed by two or more affiliates at the same time,
the following shall apply:




Page 1 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan



--------------------------------------------------------------------------------




1.5-1    The employee may elect contributions out of compensation from each
Employer but may not elect contributions out of compensation from an excluded
affiliate.


1.5-2    The employee shall be eligible to receive matching contributions from
each Employer based on elective contributions and compensation from each.


1.6    The Company shall establish the effective date of adoption of this Plan
by non-excluded affiliates and any special provisions that are to be applicable
only to employees of a particular affiliate. The Company may exclude an
affiliate from this Plan at any time, regardless of whether the affiliate was
previously a non-excluded affiliate.


2.    Administration


2.1    The Plan shall be administered by the Vice President, Human Resources of
the Company (the Administrator). The Administrator shall interpret the Plan,
decide any questions about the rights of participants and their beneficiaries
and in general administer the Plan. Unless the Plan provides otherwise or the
Administrator otherwise interprets the Plan, terms used in this Plan and also in
the Qualified Plan shall have the same meaning.


2.2    The Administrator may delegate all or part of the administrative duties
to one or more agents (the Agents) and may retain advisors for assistance. The
Administrator may consult with and rely upon the advice of counsel, who may be
counsel for an Employer. Any decision by the Administrator or the Agents within
the decisionmaker’s authority shall be final and bind all parties. The
Administrator shall have absolute discretion to administer and interpret the
Plan and carry out the Administrator’s duties pursuant to this Plan.


2.3    The Administrator shall be the plan administrator under federal laws and
regulations applicable to plan administration and shall comply with such laws
and regulations. The Administrator shall be the agent for service of process at
the Company’s address. Any person having an interest under this Plan may consult
the Administrator at any reasonable time.


2.4    The Administrator may resign by giving ten days’ written notice, or such
shorter notice accepted by the Company. The Company shall fill any vacancy thus
created as soon as practicable.


2.5    The Administrator or the Agents shall make available at least two
investment vehicles for the Participants’ Deferred Compensation Accounts. The
investment of each Participant’s Deferred Compensation Account will be governed
by the election procedure in 4.6 below. Amounts deferred, and gains or losses on
such amounts, shall be credited to each Participant’s Deferred Compensation
Account on dates determined by the Administrator or the Agents, but not less
frequently than annually. The Administrator or Agents may permit Participants to
designate different allocations for all prior deferred amounts and future
deferrals.




Page 2 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan



--------------------------------------------------------------------------------




3.    Eligibility


3.1    The Administrator shall designate the employees who may participate in
the Plan for a Plan Year from among those employees of the Employers who are
eligible for designation. In general, an employee shall not be eligible for a
year unless the employee’s base compensation for the year is expected to be at
least $225,000, as adjusted by the Administrator, determined as of the later of
the preceding November 1 or the employee’s date of hire by the Employer. Each
employee the Administrator has designated for participation and each current or
former employee with a Deferred Compensation Account shall be known as a
Participant.


3.2    Participation shall begin on the later of the effective date of the
Administrator’s designation or the date the Administrator or the Agents give
notice to the employee of his or her eligibility.


3.3    Participation in the Plan will be on a Plan-Year-by-Plan-Year basis, and
participation for any Plan Year will not, of itself, entitle a Participant to
participate for any other Plan Year. If a Participant ceases to be eligible to
participate in the Plan but remains an employee of the Employer, the loss of
eligibility shall not be treated as a separation from service and the
Participant’s Deferred Compensation Account shall be paid as specified in the
Participant’s Deferred Compensation Agreements, subject to Section 6.


4.    Compensation Deferral


4.1    Each employee designated for participation may elect to defer part of
what would otherwise be Compensation for a Plan Year.


4.1-2    The minimum deferral is $1,000. The maximum deferral is 70% of
Compensation. Deferrals must be in multiples of $100 or a stated percentage of
Compensation.


4.1-3    “Compensation” for purposes of this Plan has the same meaning as the
term “Earnings” in the Qualified Plan, except that (a) the limitation in Code
§401(a)(17), currently set out in paragraph 1.1.33(c) of the Qualified Plan, on
Earnings counted shall not apply under this Plan; and (b) “Compensation” shall
include any amounts deferred by an employee under this Plan pursuant to the
employee’s election in a Deferred Compensation Agreement. If the definition of
Earnings in the Qualified Plan is modified, this Plan’s definition of
Compensation shall be modified to correspond, except to the extent this Plan
explicitly provides otherwise.


4.1-4    A Participant may make a separate election for each of the elements
comprising the Participant’s Compensation. Deferrals from base salary shall be
withheld in substantially equal amounts from the base salary otherwise payable
for the Plan Year for which the deferral is made. Deferrals from bonuses or
incentive payments and supplemental compensation shall be withheld from the


Page 3 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan



--------------------------------------------------------------------------------




bonus or incentive payment and supplemental payments otherwise payable for the
Plan Year for which the deferral is made.


4.1-5    The election shall be made in a Deferred Compensation Agreement
(Agreement) on a form acceptable to the Administrator or the Agents. Each Plan
Year deferral will be covered by a separate Agreement.


4.2    Subject to 4.3 and the following rules, elections to defer shall be made
by the date established by the Administrator or the Agents, which shall not be
later than the December 31 prior to the beginning of the Plan Year in which the
Compensation shall be earned.


4.2-1    For bonuses or incentive payments described in 4.2-2, the election
shall be made no later than six months before the end of the performance period.


4.2-2    The rule contained in 4.2-1 shall apply only to payments contingent
upon the satisfaction of preestablished organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months and
only to a Participant who performed services for the Employer continuously from
the later of the start of the incentive period or the date that Participant’s
performance criteria are established through the date of the election.


4.2-3    Subject to Section 6, any election shall be irrevocable with respect to
that Plan Year. If no election is timely made, all Compensation shall be paid on
a regular basis during the Plan Year.


4.2-4    For the first Plan Year, the election to defer shall be made by
February 29, 2008, unless the Administrator or Agents set an earlier or later
deadline, but not later than April 30, 2008.


4.3    An employee who becomes a Participant during a Plan Year may make an
election to defer within 30 days of the date the employee becomes eligible
pursuant to 3.2 above.


4.3-1    The Agreement must be completed and returned to the Administrator on or
before such date as the Administrator or the Agents specify, and in any event
before the first day of the period to which the election applies.


4.3-2    No election may be made with respect to bonuses or incentive payments
for a year if the Participant becomes eligible after June 30 of the year.


4.4    Each year, the Employer may, in its discretion, credit to each
Participant’s Deferred Compensation Account a matching amount pursuant to the
following rules.


4.4-1    A participant’s matching credit, if any, for a year under this Plan
shall be equal to the lesser of (a) or (b) below, minus the participant’s share
of the FICA tax due on the lesser of the amount determined in (a) or (b) below:


(a)    The remainder of the following equation:


Page 4 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan



--------------------------------------------------------------------------------






(1)    100% of the Participant’s combined deferrals under this Plan (as defined
in 4.4-5) and the Qualified Plan for the year, up to 4% of the Participant’s
Compensation under 4.1-3 for the year; plus


(2)    50% of the Participant’s combined deferrals under this Plan (as defined
in 4.4-5) and the Qualified Plan for the year that exceed 4% but do not exceed
6% of the Participant’s Compensation under 4.1-3 for the year; minus


(3)    The matching contribution the Participant would have been eligible to
receive under the Qualified Plan for the year if the Participant had made the
maximum permitted elective deferral to the Qualified Plan; or


(b)    100% of the Participant’s deferrals for the year under this Plan (as
defined in 4.4-5) alone. This includes, but is not limited to, the effect that a
Participant who elects no deferrals to this Plan for a year will receive no
matching credit for the year, regardless of the Participant’s deferrals under
the Qualified Plan.


4.4-2    The matching credit, if any, for a year shall be made only for
Participants employed by an Employer on the last day of the Plan Year, unless
the Participant’s employment ended during the Plan Year due to the Participant’s
death or Total Disability or retirement at Normal Retirement Date under the
Qualified Plan. Any matching credit shall be fully vested when made.


4.4-3    The matching credit shall be made in the time and form determined by
the Administrator. In general, the credit shall be made at or after the end of
the Plan Year, regardless of whether matching contributions to the Qualified
Plan are made during the Plan Year.


4.4-4    All of the percentages in 4.4-1(a)(1) and (2) shall be modified at the
same time and to the same extent as those figures are modified in the Qualified
Plan.


4.4-5    For purposes of 4.4-1, “deferrals under this Plan” for a year shall be
the sum of compensation and bonus deferred under this Plan that would otherwise
have been paid in the year. Thus, bonus deferral for a year for this purpose
relates to the bonus earned during a prior year but that would, absent deferral
under this Plan, have been payable during the year for which the matching credit
is made.






Page 5 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan



--------------------------------------------------------------------------------




4.5    The Administrator shall maintain a Deferred Compensation Account (the
Account) for each Participant to hold the Participant’s cumulative deferrals and
any Employer matching credits, plus or minus any investment gains and losses,
and minus any Plan expenses and any payments made to the Participant in
accordance with the provisions of Sections 5 and 6 of the Plan. Participants’
Accounts shall be held in a grantor trust established between the Company and a
Trustee.


4.6    Participants shall select an investment vehicle for their Accounts with
the initial Agreement and may change such selection effective the first day of
each calendar quarter, or at such other times as the Administrator or the Agents
permit, on advance written notice to the Administrator pursuant to procedures
adopted by the Administrator or Agents. If no election is made, the Account
shall remain in the same investment vehicle as the previous calendar quarter.


4.7    The Company may elect to pay any administrative fees or expenses and may
allocate the cost among the Employers. Otherwise, the expenses and fees shall be
deducted from Participants’ Accounts. Expenses related to the individual Account
of a Participant or Beneficiary may be charged directly to that Account.


5.    Payment from Accounts


5.1    Subject to Sections 6 and 7, a Participant’s Payment Date shall be one of
the following, as selected by the Participant pursuant to 5.3 below:


5.1-1    A date specified in the Agreement that is at least one year after the
effective date of the Agreement but not later than the date the Participant
would reach age 70. For example, a December 2008 election deferring compensation
to be earned in 2009 could provide for payment on January 1, 2010.


5.1-2    The date that is six months after the date the Participant separates
from service, for any reason, with the Company and Affiliates as defined in
1.3-1, regardless of whether the Participant serves as a director of the Company
or an Affiliate. For example, if a Participant were to elect in December 2008 to
defer compensation to be earned in 2009 until six months after separation from
service and then separates from service on May 1, 2010, the Payment Date under
this Plan with respect to that deferral would be November 1, 2010.


5.1-3    The later of the date that is six months after the date the Participant
separates from service with the Company and all Affiliates as defined in 1.3-1,
regardless of whether the Participant continues to serve as a director of the
Company or an Affiliate, or the date the Participant reaches an age up to 70
specified in the Agreement. For example, if, in the situation described in
5.1-2, the Participant had elected to defer until the later of six months after
separation from service or attainment of age 65, and reached age 65 on April 1,
2015, the Payment Date under this Plan would be April 1, 2015.




Page 6 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan



--------------------------------------------------------------------------------




5.2    A Participant’s vested Account shall be paid in one of the following ways
as selected by the Participant subject to 5.3 below:


5.2-1    In a lump sum within 30 days after the Payment Date under 5.1.


5.2-2    In a lump sum within 30 days after the January 1 following the Payment
Date selected pursuant to 5.1 above.


5.2-3    In annual installments under 5.4 over a period of up to five years,
starting as soon as practicable after the January 1 following the Payment Date
selected pursuant to 5.1 above.


5.3    Subject to Section 6 and the following rules, the Participant shall
specify in the Agreement the Payment Date pursuant to 5.1 and the payment form
pursuant to 5.2 above.


5.3-1    The selection shall be irrevocable for the portion of the Account
covered by the Agreement.


5.3-2    If different selections are made in Agreements applicable to different
Plan Years (or in an Agreement for a single Plan Year), the Account shall be
appropriately divided for distribution, subject to 5.3-4.


5.3-3    If the vested balance of the Participant’s Account is less than $5,000,
or to the extent any of the Account is not covered by a timely, complete
election, payment of any such amount shall be made pursuant to 5.1-2 and 5.2-2.


5.3-4    No Participant may have more than ten different
time-and-form-of-payment elections in effect at any time. For example, a
five-year deferral with payment in a single sum is one payment election, a
deferral to age 62 with payment in five-year installments is a second election
and a deferral to age 65 with payment in five-year installments is a third
election. Similarly, a deferral in the first year of participation for five
years with payment in a single sum is a separate election from a five-year
deferral in the second year of participation with payment in a single sum; if
the second-year deferral were for only four years with payment in a single sum,
it would not be a time and form of payment different from the first year’s
election.


5.4    If the Participant elects payment in installments under 5.2-3, the
payment term must be specified in the Agreement. The installment size shall be
fixed on the Payment Date and on each later January 1 based on the distributable
amount divided by the number of installments remaining. If the annual payment
computed under the preceding sentence is less than $5,000, the minimum annual
payment shall be $5,000, with a corresponding reduction in the number of annual
installments. Installment payments shall be treated as a series of separate
payments for purposes of 6.4 below.




Page 7 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan



--------------------------------------------------------------------------------




5.5    The Employer shall withhold from any payments any income taxes or other
amounts as required by law.


5.6    The Administrator or the Agents may in their discretion direct that
payment be made in one or more of the following ways:


5.6-1    To a spouse, parent or child of legal age.


5.6-2    To one having actual custody of the person.


5.6-3    To a legal guardian or conservator.


5.6-4    To one furnishing maintenance, support or hospitalization.


6.    Adjustment of Time and Form of Payment


6.1    Participants may withdraw all or part of their Accounts because of
Serious Financial Hardship, as determined by the Administrator. A payment due
because of a separation from service may not be made less than six months after
the date of separation from service, even upon a showing of Serious Financial
Hardship.


6.1-1    “Serious Financial Hardship” means a Participant’s immediate and heavy
financial need that cannot be met from other reasonably available resources and
is caused by one or more of the following:


(a)    Accident or illness involving the Participant, or the Participant’s
spouse or dependent (as defined in §152 of the Code).


(b)    Loss of the Participant’s property due to casualty.


(c)    The need to pay uninsured medical expenses, including prescription drugs.


(d)    The need to pay the funeral expenses of a spouse or dependent (as defined
in §152 of the Code).


(e)    Any other similar extraordinary and unforeseeable circumstances arising
from events beyond the Participant’s control, not including sending a child to
college or purchasing a home.


6.1-2    The withdrawal shall be limited to the amount reasonably necessary to
meet the Serious Financial Hardship.


6.1-3    If a Participant’s application for a hardship withdrawal is granted,
the Participant’s deferral election for the Plan Year shall be canceled,
effective with the pay period starting after the date the Administrator grants
the hardship withdrawal application.


Page 8 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan



--------------------------------------------------------------------------------






6.1-4    The Administrator or the Agents shall establish procedures for
implementing withdrawals, which shall include requirements for a written
application signed by the Participant and a statement of the facts causing the
Serious Financial Hardship, as well as any other items required by the
Administrator or the Agents.


6.1-5    The withdrawal date shall be fixed by the Administrator or the Agents,
who may require a minimum advance notice and limit the amount, time and
frequency of withdrawals.


6.2    On application from a Participant, the Administrator, or the Agents, in
their sole discretion, may defer the Payment Date or extend the term of payment
for amounts not already payable, subject to the following rules:


6.2-1    The application may request deferral or extension with respect to any
or all of the time-and-form-of-payment elections in effect for the Participant.
Only two such applications may be granted for any Participant, regardless of
whether the application previously granted applied to fewer than all of the
Participant’s time-and-form-of-payment elections. The application shall include
the reason the deferral or extension is requested, the changed circumstances
underlying the application and any other information or documents required by
the Administrator or the Agents. The Administrator or Agents may, in their
discretion, approve a deferred date for payment that would be later than would
be permitted for an initial Payment Date pursuant to 5.1 above.


6.2-2    Neither the Administrator nor the Agents shall grant an application to
change a Payment Date selected pursuant to 5.1-1 or one or more of the dates on
which installment payments are scheduled to be made pursuant to 5.2-3 unless the
application is made at least 12 months before each date on which a payment is
scheduled. For example, a Participant who elected to defer a portion of salary
until January 1, 2011, to be paid in a lump sum at that time, would have to
apply before January 1, 2010 to be eligible to change that Payment Date and,
pursuant to 6.2-4, the revised Payment Date could not be earlier than January 1,
2016.


6.2-3    An application to change a Payment Date selected pursuant to
5.1-2 or 5.1-3 or the date of an installment payment pursuant to 5.2-3 shall not
apply to any amount that would be payable during the 12 months after the date
the Administrator or the Agents receive the application. For example, if a
Participant who elected to defer a portion of salary for payment in five annual
installments starting on January 1 following the date that is six months after
the date of separation from service were to apply in May 2011 to defer the start
of the five annual installments until the January following the fifth
anniversary of separation from service and then separate from service in June
2011, the application would not apply to the payment due January 1, 2012
(because that is less than 12 months


Page 9 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan



--------------------------------------------------------------------------------




after the date of the application), but could defer one or more of the next four
payments, as designated in the application, subject to the five-year rule in
6.2-4.


6.2-4    An application shall not be granted to the extent it defers the Payment
Date less than five years. For example, in 6.2-3, the Participant would either
have to defer each installment whose scheduled payment changes for at least five
years from its originally scheduled payment date (so the second installment
payment, originally scheduled for January 1, 2013, would have to be deferred at
least until January 1, 2018 and the third installment payment, if deferred,
could not be paid earlier than January 1, 2019, at least five years after its
originally scheduled date of January 1, 2014). Alternately, if the Participant
wanted a lump sum, it would have to be paid at least five years from the last
scheduled installment payment date (so at least to January 1, 2021, five years
after the last installment payment, which would have been due January 1, 2016).


7.    Effect of Death


7.1    If the Participant dies, any portion of the Account for which the Payment
Date had not been reached before death shall be paid to the Participant’s
Beneficiary, determined pursuant to 7.3, beginning as soon as practicable after
the Participant’s death, as follows:


7.1-1    If the amount payable to a Beneficiary is less than $5,000, such amount
shall be paid in a lump sum.


7.1-2    If 7.1-1 does not apply, payment shall be made in five substantially
equal annual installments, unless a Beneficiary requests acceleration under
Section 6. The first installment shall be paid as soon as practicable after the
Participant’s death and the second installment shall be paid in January of the
year following the year of death; subsequent installments shall be paid as near
as practicable to the anniversary of the second installment. If the annual
payment computed under the preceding sentence is less than $5,000, the minimum
annual payment shall be $5,000, with a corresponding reduction in the number of
annual installments.


7.2    If the Participant dies, any portion of the Account for which the Payment
Date had been reached before death shall continue to be paid under the payment
schedule in effect at death, unless a Beneficiary requests withdrawal pursuant
to 6.1.


7.3    “Beneficiary” means the person or persons or other entity or entities
that have been designated by the Participant to receive, after the Participant’s
death, benefits under the Plan in accordance with the terms of the Plan.


7.3-1    The designation by the Participant must be on forms prescribed by the
Administrator or the Agents and filed with the Administrator or Agents.
Beneficiary designations may be revoked or changed by filing a new Beneficiary
designation with the Administrator or Agents.


Page 10 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan



--------------------------------------------------------------------------------






7.3-2    If more than one designated Beneficiary survives the Participant,
payments shall be made equally to the surviving designated Beneficiaries, unless
otherwise provided in the Beneficiary designation. Participants may designate
primary and secondary Beneficiaries and Beneficiaries by right of
representation.


7.3-3    If the Participant was married when the designation was made and is not
married to the same spouse at death, the designation shall be void if the spouse
was named as Beneficiary but the designation shall remain valid if a nonspouse
Beneficiary was named.


7.3-4    Should the Participant fail to designate a Beneficiary, or should the
designated Beneficiary fail to survive the Participant, the Participant’s
Account shall be paid to the Participant’s estate.


7.3-5    Unless a proper beneficiary designation explicitly states otherwise,
the designation shall apply to the Participant’s entire Account.


8.    Nature of the Employers’ Obligations


8.1    This Plan is intended to be and shall be construed as an unfunded plan.
The benefits provided under this Plan shall be a general, unsecured obligation
of each Employer with respect to the Participants employed by that Employer,
regardless of the existence of the grantor trust. Neither the Participant nor
the Participant’s Beneficiaries or estate shall have any interest in any assets
of an Employer by virtue of this Plan.


8.2    The Employers shall set aside assets in a grantor trust to offset their
obligations to pay benefits pursuant to this Plan, but any funds set aside shall
remain subject to the general creditors of the Employers, as provided in the
trust agreement.


9.    Claims Procedure


9.1    Any person claiming a benefit or requesting an interpretation, a ruling
or information under this Plan shall present the request in writing to the
Administrator or the Agents, who shall respond in writing as soon as
practicable.


9.2    If the claim or request is denied, the written notice of denial shall
state:


9.2-1    The reasons for denial, with specific reference to the Plan provisions
on which the denial is based.


9.2-2    A description of any additional material or information required and an
explanation of why it is necessary.


9.2-3    An explanation of this claim review procedure, including a statement of
the right to sue, after exhausting this claims procedure.




Page 11 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan



--------------------------------------------------------------------------------




9.3    Any person whose claim or request is denied or who has not received a
response within 60 days may request review by notice in writing to the
Administrator. The original decision shall be reviewed by the Administrator, who
may, but shall not be required to, grant the claimant a hearing. On review,
whether or not there is a hearing, the claimant may have representation, examine
and obtain copies of relevant documents and submit issues and comments in
writing.


9.4    The decision on review shall take into account all comments, documents
and other information submitted by the claimant relating to the claim and shall
normally be made within 60 days. If an extension of time is required for a
hearing or other special circumstances, the claimant shall be so notified of the
special circumstances and the time limit shall be 120 days. The decision shall
be in writing and shall state the reasons and the relevant provisions and offer
reasonable access to documents and other information relevant to the claim. All
decisions on review shall be final and bind all parties concerned.


10.    Miscellaneous Provisions


10.1    This Plan may be amended from time to time or terminated by a written
document signed the Chief Executive Officer of the Company, but no such
amendment or termination may accelerate the time of payment of benefits to
Participants beyond what the Code permits, except that if the Internal Revenue
Service issues a final ruling that any amounts held under this Plan will be
subject to current income tax, the Administrator may direct payment as soon as
practicable to the affected Participants of the amounts to which the ruling
applies.


10.2    The Chief Executive Officer of the Company may terminate further
deferrals under the Plan for any reason with respect to deferrals for months
beginning after the date of termination of the Plan. In the event of such
cessation of deferrals, all other rights and obligations shall continue until
all Deferred Compensation Accounts have been paid to all Participants under the
terms of the Plan.


10.3    This Plan shall inure to the benefit of and be binding on the Employers
and their successors and assigns and any corporation into which an Employer is
merged or consolidated, and the Participants and their successors, heirs and
legal representatives.


10.4    If a Participant terminates employment for any reason during a Plan Year
for which Compensation is to be deferred, the actual deferral specified in the
Participant’s Agreement for the Plan Year shall be adjusted to equal the actual
amounts deferred pursuant to the Agreement before such termination.


10.5    Subject to 5.6 above and the following rules, no interest provide
pursuant to the Plan may be assigned, transferred, pledged, sold, conveyed, or
otherwise alienated or encumbered in any way by any Participant or Beneficiary,
and no such interest shall be subject to execution, attachment or similar
process.




Page 12 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan



--------------------------------------------------------------------------------




10.5-1    Any attempted sale, conveyance, assignment, pledge or encumbrance of
any interest provided pursuant to the Plan, or the levy or any attachment or
similar process, shall be null and void and without effect.


10.5-2    Benefits may be paid in accordance with a qualified domestic relations
order (QDRO) as defined in §414(p) of the Code pursuant to procedures
established by the Administrator. Benefits may be paid to an alternate payee
pursuant to a QDRO before payment to the Participant would be permitted.


10.6    Except as otherwise required or permitted by this Plan or applicable
law, any notice or direction under this Plan shall be in writing and effective
when actually delivered or, if mailed, when deposited postpaid as first-class
mail. Mail shall be directed to the address stated in this Plan or to such other
address as a party specifies by notice to the other parties.


10.7    Following termination of employment, a Participant shall not be an
employee of an Employer for any purpose and the payments pursuant to Sections 5,
6 or 7 shall not constitute salary or wages. A Participant shall receive such
payments as retirement benefits, not as compensation for performance of any
substantial services.


10.8    The Plan shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of Oregon, except as preempted by federal
law.


Original Plan Executed as Follows:        COLUMBIA SPORTSWEAR COMPANY


By        s/T. Boyle            


Executed:     December 31, 2007        


Amendment No. 1 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


By        s/T. Boyle            


Executed:     April 18, 2011            


Amendment No. 2 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


By        s/T. Boyle            


Executed:     August 28, 2013        


Amendment No. 3 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


By        s/T. Boyle            


Executed:     April 10, 2015            








Page 13 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan



--------------------------------------------------------------------------------




Amendment No. 4 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


By        s/T. Boyle            


Executed:     November 4, 2015        


Amendment No. 5 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


By        s/T. Boyle            


Executed:     May 4, 2017            


Amendment No. 6 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


By        s/T. Boyle            


Executed:     July 7, 2017            


Amendment No. 7 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


By        s/T. Boyle            


Executed:     October 25, 2018        


Amendment No. 8 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


By        s/T. Boyle            


Executed:     December 31, 2018        






Page 14 of 14 - Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan

